(Por la. Corte, a propuesta del
Juez-Asociado Sr. Hutchison.)
Vista, la moción que antecede con la sola- asistencia- de la parte-apelada, y apareciendo que el apelante radicó su escrito de- apelación! en¡ febrero» 2.4, 1938; que el demandante el- 5 de marzo-de 1938; ra-dicó-moción-solicitando del tribunal ordenara la. transcripción de la; evidencia, habiendo dicho tribunal,, el 9 de marzo de 1938, dictado la. correspondiente orden al efecto concediendo un término de veinte días;, que el demandante, el. 30 de marzo de 1938, radicó moción so-licitando una-, prórroga hasta el 30 de abril de 1938-, para la radica-ción de dicha transcripción de evidencia, sin que el tribunal en fecha alguna procediera- a proveer en- relación, con dicha, moción, apare-ciendo. además que-esta, moción fué-radicada, luego-de estar-vencido-dicho término de veinte días; que- a partir de la- expresada-, moción-de prórroga del 30 de marzo de 1938-, el demandante no ha- radicado ninguna, otea moción en el. caso de epígrafe, ni la, corte de distrito, ha- aprobado-transcripción- da evidencia en relación con el- presente caso,, y apareciendo además que; el-, demandante y apelante,, tampoco-ha. radicado» en la. secretaría, de; este Tribunal el: legajo de - sentencia:, en el presente: caso;, se desestima por- abandono la; apelación: inter--*990puesta contra la sentencia que dictó la Corte de Distrito de San Juan en enero 28, 1938.